Citation Nr: 1433930	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-49 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for left lower extremity sensori-motor polyneuropathy.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for right lower extremity sensori-motor polyneuropathy. 

3.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome. 

4.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's rating for bilateral lower extremity polyneuropathy was increased to 10 percent for each extremity in a July 2013 rating decision.  The effective date remains the same as the original grant of service connection.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.   

The Veteran was afforded an March 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reveals that additional development is indicated prior to entry of a decision in this case.  In part, concerning the upper extremities, it has been indicated that the Veteran has had bilateral carpal tunnel surgery, apparently in 2009.  This appears to have been done at a private facility.  While there are some records before this date, the actual records leading up to the surgery do not appear to be on file.  Findings at that time may be significant, as it is indicated in VA records post-surgery that there was some improvement.

Additionally, there is some indication that the Veteran has had steroid epidurals to relieve pain.  It is unclear whether this was for cervical or lumbar spinal pathology or was for the carpal tunnel syndrome.  This should be clarified.

There is a statement on file in 2011 from the Veteran's private physician suggesting bilateral problems with his carpal tunnel.  Many of this physician's records have been requested, but records from 2011 do not appear to have been sought.

Finally, with regard to the upper extremities, the Veteran and his wife have argued that his pathology is worse and that he now has tremors in the upper extremities.  It is unclear then what the overall disability picture of the upper extremities might be.

With regard to the lower extremities, it is also argued that there has been an increase in pathology, to include some dragging of the feet.  It is unclear whether this is related to his service connected pathology, or might otherwise be related to back pathology.  This matter will be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  This should include records of the carpal tunnel surgery and any records since 2011 from his private physician.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and his representative and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination to address the severity of his bilateral upper and lower extremity peripheral neuropathy.  The examiner must review the electronic claims file including the Virtual VA file and note such review in each examination report.  

The examiner must take into account and comment on the lay statements made by the Veteran and his wife at the May 2014 hearing.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  All clinical findings concerning the service connected upper extremity pathology should be set out.  Hand grip should be described.  It should be indicated whether any steroid injections were for the service connected pathology or for non-service connected back pathology.  Any cause of tremors found in the upper extremity should be medically explained.  As to the lower extremities, it should be determined whether there is foot dragging or other impairment.  If so, it should be indicated whether it is due to the service connected pathology or is caused by non-service connected back impairment.  Specifically all manifestations of the service connected pathology should be set out.

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



